UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2014 – June 30, 2014 Item 1: Reports to Shareholders Semiannual Report | June 30, 2014 Vanguard Institutional Index Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline . Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 6 Performance Summary. 8 Financial Statements. 9 About Your Fund’s Expenses. 25 Trustees Approve Advisory Arrangement. 27 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship’s wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard , another ship of that era, served as the flagship for British Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended June 30, 2014 Total Returns Vanguard Institutional Index Fund Institutional Shares 7.11% Institutional Plus Shares 7.13 S&P 500 Index 7.14 Large-Cap Core Funds Average 6.36 Large-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Institutional Shares and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Fund’s Performance at a Glance December 31, 2013, Through June 30, 2014 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $169.28 $179.66 $1.612 $0.000 Institutional Plus Shares 169.28 179.67 1.628 0.000 Chairman’s Letter Dear Shareholder, U.S. stocks overcame a rough start to finish the half year near record highs. Investors looked beyond obvious challenges—such as the U.S. economy’s contraction in the first quarter, rising oil prices, and the World Bank’s reduced estimate for 2014 global growth. Instead, they focused on positives that included lower U.S. unemployment and strong corporate earnings. Vanguard Institutional Index Fund returned about 7%, closely tracking its target index, the Standard & Poor’s 500 Index. The fund exceeded the average return of its large-capitalization core fund peers. All ten industry sectors advanced, with information technology, health care, and energy stocks contributing the most. After starting the half year slowly, stocks pushed higher Although U.S. stocks began the period with a January decline, they went on to advance in each of the next five months. For the half year, the broad U.S. stock market returned about 7% as the global economy continued to recover, albeit unevenly, and corporate earnings remained solid. Stocks were notably resilient, surging ahead after dips caused by turmoil in Iraq and conflict in Ukraine. Citing the U.S. economy’s progress, the Federal Reserve has steadily trimmed its stimulative monthly bond-buying since January. At the same time, investors 2 have been reassured by the Fed’s decision to keep interest rates low for an extended period. International stocks overall returned nearly 6%. Emerging markets stocks, which have rebounded sharply in recent months, were the top performers, followed by stocks of developed markets in Europe and then those in the Pacific region. The period was strong for bonds as yields dropped and prices rose Bond prices spent most of the six months regaining the ground they lost in 2013. Over the period, the broad U.S. taxable bond market returned 3.93%. The yield of the benchmark 10-year Treasury note ended June at 2.54%, down from almost 3% on December 31. (Bond prices and yields move in opposite directions.) Municipal bonds returned 6.00% amid support from the broad bond market rally, investors’ greater appetite for tax-exempt income, and a decline in the pool of new issues. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 5.59%. In June, the European Central Bank made the unprecedented move of lowering a key interest rate below zero, to –0.10%, in an effort to avert deflation and induce banks to lend and thus fuel economic growth. Market Barometer Total Returns Periods Ended June 30, 2014 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 7.27% 25.35% 19.25% Russell 2000 Index (Small-caps) 3.19 23.64 20.21 Russell 3000 Index (Broad U.S. market) 6.94 25.22 19.33 FTSE All-World ex US Index (International) 5.75 21.93 11.40 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.93% 4.37% 4.85% Barclays Municipal Bond Index (Broad tax-exempt market) 6.00 6.14 5.81 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.04 0.07 CPI Consumer Price Index 2.27% 2.07% 2.02% 3 Although the period was strong worldwide for bonds, it’s worth remembering that the current low yields imply lower future returns: As yields drop, the scope for further declines—and increases in prices—diminishes. Returns remained tiny for money market funds and savings account returns because of the Fed’s target of 0%–0.25% for short-term interest rates. Technology and health care helped drive the fund’s returns Vanguard Institutional Index Fund invests in 500 of the largest U.S. companies, which span many different industries and account for about three-fourths of the U.S. stock market’s value. As I mentioned earlier, information technology, health care, and energy stocks were among the index’s top performers for the half year. Stocks in the information technology sector, the fund’s largest, contributed most to returns. Some of the nation’s largest hardware, software, and internet companies thrived during the period. Global demand for smartphones and internet-related products and services has translated to revenues and profits for companies willing to invest in resources and plans to reach a wider clientele. The sector also got a boost from the continued growth of cloud-based computing. Health care stocks were the second-largest contributors to performance. As a whole, health care companies gained as investor concerns about the Affordable Care Act began to ease. Pharmaceutical firms did well amid enthusiasm over promising drug pipelines. The energy sector was also a strong one for the fund. Oil and gas producers benefited from higher oil prices resulting from geopolitical tensions in the Middle East, demand for natural gas during the severe U.S. winter, and growing reliance on oil in the developing world. Rising natural gas prices also helped the small utilities sector, which was the fund’s best performer (it returned about 19%). The consumer discretionary sector was the weakest performer, returning less than 1%. Retailers struggled during the period, while media companies, hotels, and restaurants fared better. 4 Don’t let complacency set your portfolio adrift At Vanguard, we often warn all investors against letting emotions become entangled with investments. When the financial markets are in turmoil, for example, we’ll caution investors not to let fear lead to rash decisions. But complacency can also stand in the way of achieving financial goals. And lately, conditions may have been leading investors to feel a little too comfortable. Volatility, a hallmark of stock investing, seems to have vanished for the moment, and returns have been robust. In the more than five years since its March 2009 bottom, the broad U.S. stock market, as measured by the Russell 3000 Index, has produced average annual returns of about 26%. That’s more than double the market’s historical average annual return. And in recent weeks, several indexes have reached all-time highs. The investment winds don’t always blow so favorably, of course. While the smooth sailing lasts, however, it creates risks of its own: In such a calm climate, it can be easy to lose sight of fundamentals, especially the importance of rebalancing. Without rebalancing—periodically adjusting a portfolio’s asset allocation so that it stays in line with goals and risk tolerance—institutional investors can end up with a portfolio that’s very different from, and potentially riskier than, the one they intended to have. Whether the market’s moving up, down, or sideways, we always encourage our institutional clients to stay focused on the four keys to Vanguard’s timeless principles for investment success: goals, balance, cost, and discipline. (You can read more about our principles in Vanguard’s Principles for Investment Success , available at vanguard.com/research.) Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 17, 2014 5 Institutional Index Fund Fund Profile As of June 30, 2014 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.04% 0.02% 30-Day SEC Yield 1.97% 1.99% Portfolio Characteristics DJ U.S. Total Market S&P 500 FA Fund Index Index Number of Stocks 504 501 3,730 Median Market Cap $68.2B $68.8B $45.5B Price/Earnings Ratio 19.1x 19.1x 20.7x Price/Book Ratio 2.7x 2.7x 2.7x Return on Equity 18.9% 18.7% 17.4% Earnings Growth Rate 14.2% 14.3% 14.4% Dividend Yield 2.0% 2.0% 1.8% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate (Annualized) 4% — — Short-Term Reserves -0.1% — — Volatility Measures DJ U.S. Total S&P 500 Market Index FA Index R-Squared 1.00 0.99 Beta 1.00 0.95 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 3.2% Exxon Mobil Corp. Integrated Oil & Gas 2.5 Google Inc. Internet Software & Services 1.9 Microsoft Corp. Systems Software 1.8 Johnson & Johnson Pharmaceuticals 1.7 General Electric Co. Industrial Conglomerates 1.5 Wells Fargo & Co. Diversified Banks 1.4 Chevron Corp. Integrated Oil & Gas 1.4 Berkshire Hathaway Inc. Multi-Sector Holdings 1.3 JPMorgan Chase & Co. Diversified Banks 1.2 Top Ten 17.9% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated April 28, 2014. For the six months ended June 30, 2014, the annualized expense ratios were 0.040% for Institutional Shares and 0.020% for Institutional Plus Shares. 6 Institutional Index Fund Sector Diversification (% of equity exposure) DJ U.S. Total Market S&P 500 FA Fund Index Index Consumer Discretionary 11.8% 11.8% 12.6% Consumer Staples 9.5 9.5 8.2 Energy 10.9 10.9 10.0 Financials 16.1 16.1 17.3 Health Care 13.3 13.3 13.0 Industrials 10.5 10.5 11.5 Information Technology 18.8 18.8 18.1 Materials 3.5 3.5 3.9 Telecommunication Services 2.4 2.4 2.2 Utilities 3.2 3.2 3.2 7 Institutional Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2003, Through June 30, 2014 Note: For 2014, performance data reflect the six months ended June 30, 2014. Average Annual Total Returns: Periods Ended June 30, 2014 Inception One Five Ten Date Year Years Years Institutional Shares 7/31/1990 24.56% 18.81% 7.79 % Institutional Plus Shares 7/7/1997 24.59 18.84 7.81 See Financial Highlights for dividend and capital gains information. 8 Institutional Index Fund Financial Statements (unaudited) Statement of Net Assets As of June 30, 2014 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (11.8%) Walt Disney Co. 16,180,851 1,387,346 Comcast Corp. Class A 25,274,091 1,356,713 * Amazon.com Inc. 3,744,636 1,216,183 Home Depot Inc. 13,744,378 1,112,745 McDonald’s Corp. 9,929,930 1,000,341 Ford Motor Co. 39,725,584 684,869 Twenty-First Century Fox Inc. Class A 19,235,294 676,121 * Priceline Group Inc. 526,740 633,668 Time Warner Inc. 8,861,746 622,538 Starbucks Corp. 7,562,752 585,206 NIKE Inc. Class B 7,410,409 574,677 Lowe’s Cos. Inc. 10,019,129 480,818 General Motors Co. 13,211,122 479,564 Time Warner Cable Inc. 2,798,964 412,287 * DIRECTV 4,707,078 400,149 TJX Cos. Inc. 7,035,364 373,930 Target Corp. 6,364,129 368,801 Yum! Brands Inc. 4,434,058 360,045 Viacom Inc. Class B 3,929,294 340,788 Johnson Controls Inc. 6,672,076 333,137 CBS Corp. Class B 5,309,450 329,929 * Netflix Inc. 602,228 265,342 VF Corp. 3,458,312 217,874 Macy’s Inc. 3,620,778 210,077 Delphi Automotive plc 2,775,911 190,816 * Chipotle Mexican Grill Inc. Class A 312,244 185,008 Omnicom Group Inc. 2,596,162 184,899 * AutoZone Inc. 333,772 178,982 * Dollar General Corp. 3,046,775 174,763 Wynn Resorts Ltd. 813,739 168,900 Carnival Corp. 4,405,268 165,858 * Discovery Communications Inc. Class A 2,190,386 162,702 * O’Reilly Automotive Inc. 1,065,582 160,477 Market Value Shares ($000) * Michael Kors Holdings Ltd. 1,805,881 160,091 Starwood Hotels & Resorts Worldwide Inc. 1,928,648 155,873 Harley-Davidson Inc. 2,193,535 153,218 BorgWarner Inc. 2,296,526 149,710 L Brands Inc. 2,463,428 144,505 Marriott International Inc. Class A 2,205,633 141,381 Ross Stores Inc. 2,133,703 141,102 Genuine Parts Co. 1,542,982 135,474 Mattel Inc. 3,407,790 132,802 * TripAdvisor Inc. 1,117,690 121,448 * Bed Bath & Beyond Inc. 2,049,257 117,586 * CarMax Inc. 2,218,291 115,373 * Dollar Tree Inc. 2,081,159 113,340 Tiffany & Co. 1,116,728 111,952 Whirlpool Corp. 782,269 108,907 Gap Inc. 2,616,636 108,774 Kohl’s Corp. 1,957,348 103,113 Wyndham Worldwide Corp. 1,281,009 96,998 * Under Armour Inc. Class A 1,626,821 96,780 PVH Corp. 826,336 96,351 Nordstrom Inc. 1,412,063 95,921 Ralph Lauren Corp. Class A 588,194 94,517 Coach Inc. 2,753,972 94,158 H&R Block Inc. 2,754,403 92,328 * News Corp. Class A 5,001,712 89,731 Scripps Networks Interactive Inc. Class A 1,076,662 87,360 Newell Rubbermaid Inc. 2,784,276 86,285 Best Buy Co. Inc. 2,767,746 85,828 * Mohawk Industries Inc. 614,381 84,993 Tractor Supply Co. 1,391,016 84,017 Interpublic Group of Cos. Inc. 4,255,362 83,022 Expedia Inc. 1,030,218 81,140 9 Institutional Index Fund Market Value Shares ($000) Goodyear Tire & Rubber Co. 2,772,414 77,018 ^ Garmin Ltd. 1,232,417 75,054 Lennar Corp. Class A 1,765,675 74,123 Harman International Industries Inc. 683,983 73,480 Gannett Co. Inc. 2,279,855 71,382 DR Horton Inc. 2,874,930 70,666 Staples Inc. 6,506,342 70,529 PulteGroup Inc. 3,429,033 69,129 Family Dollar Stores Inc. 960,308 63,515 Hasbro Inc. 1,162,430 61,667 Darden Restaurants Inc. 1,325,308 61,322 PetSmart Inc. 996,353 59,582 * Fossil Group Inc. 479,211 50,087 Leggett & Platt Inc. 1,392,116 47,722 GameStop Corp. Class A 1,152,870 46,657 Comcast Corp. 844,535 45,039 Cablevision Systems Corp. Class A 2,181,938 38,511 * AutoNation Inc. 637,861 38,068 * Urban Outfitters Inc. 1,020,065 34,539 Graham Holdings Co. Class B 44,045 31,629 20,719,350 Consumer Staples (9.5%) Procter & Gamble Co. 27,185,260 2,136,490 Coca-Cola Co. 37,973,997 1,608,579 PepsiCo Inc. 15,230,808 1,360,720 Philip Morris International Inc. 15,801,703 1,332,242 Wal-Mart Stores Inc. 16,192,774 1,215,592 CVS Caremark Corp. 11,746,453 885,330 Altria Group Inc. 19,956,629 836,981 Walgreen Co. 8,820,430 653,858 Mondelez International Inc. Class A 16,992,821 639,100 Colgate-Palmolive Co. 8,736,385 595,647 Costco Wholesale Corp. 4,403,202 507,073 Kimberly-Clark Corp. 3,785,260 420,997 Kraft Foods Group Inc. 5,980,418 358,526 General Mills Inc. 6,173,147 324,337 Archer-Daniels- Midland Co. 6,574,727 290,011 Kroger Co. 5,118,799 253,022 Lorillard Inc. 3,641,886 222,046 Sysco Corp. 5,872,424 219,922 Mead Johnson Nutrition Co. 2,030,178 189,152 Reynolds American Inc. 3,125,723 188,637 Estee Lauder Cos. Inc. Class A 2,537,924 188,466 Kellogg Co. 2,560,738 168,240 Keurig Green Mountain Inc. 1,275,098 158,890 Market Value Shares ($000) Brown-Forman Corp. Class B 1,628,283 153,335 * Constellation Brands Inc. Class A 1,695,381 149,414 Hershey Co. 1,498,840 145,942 Whole Foods Market Inc. 3,692,302 142,634 ConAgra Foods Inc. 4,230,471 125,560 Molson Coors Brewing Co. Class B 1,596,033 118,362 Clorox Co. 1,291,572 118,050 Dr Pepper Snapple Group Inc. 1,976,147 115,763 Coca-Cola Enterprises Inc. 2,352,994 112,426 JM Smucker Co. 1,043,416 111,197 Tyson Foods Inc. Class A 2,764,829 103,792 * Monster Beverage Corp. 1,361,734 96,724 McCormick & Co. Inc. 1,313,134 94,007 Campbell Soup Co. 1,797,195 82,329 Safeway Inc. 2,313,163 79,434 Hormel Foods Corp. 1,352,254 66,734 Avon Products Inc. 4,363,403 63,749 16,633,310 Energy (10.8%) Exxon Mobil Corp. 43,143,399 4,343,677 Chevron Corp. 19,124,955 2,496,763 Schlumberger Ltd. 13,082,291 1,543,056 ConocoPhillips 12,333,966 1,057,391 Occidental Petroleum Corp. 7,892,446 810,002 EOG Resources Inc. 5,490,289 641,595 Halliburton Co. 8,484,189 602,462 Anadarko Petroleum Corp. 5,073,797 555,429 Phillips 66 5,684,549 457,208 Williams Cos. Inc. 7,419,181 431,871 Apache Corp. 3,874,804 389,883 National Oilwell Varco Inc. 4,310,213 354,946 Pioneer Natural Resources Co. 1,437,050 330,248 Baker Hughes Inc. 4,379,733 326,071 Devon Energy Corp. 3,851,814 305,834 Spectra Energy Corp. 6,737,589 286,213 Noble Energy Inc. 3,608,917 279,547 Marathon Oil Corp. 6,791,714 271,125 Valero Energy Corp. 5,360,662 268,569 Hess Corp. 2,651,411 262,198 Kinder Morgan Inc. 6,711,987 243,377 Marathon Petroleum Corp. 2,899,497 226,364 EQT Corp. 1,524,346 162,953 * Southwestern Energy Co. 3,546,764 161,342 Chesapeake Energy Corp. 5,086,110 158,076 ^ Transocean Ltd. 3,418,131 153,918 Range Resources Corp. 1,694,153 147,307 10 Institutional Index Fund Market Value Shares ($000) * FMC Technologies Inc. 2,362,415 144,273 Cabot Oil & Gas Corp. 4,191,799 143,108 ONEOK Inc. 2,088,072 142,156 * Cameron International Corp. 2,051,064 138,878 Ensco plc Class A 2,347,589 130,456 Helmerich & Payne Inc. 1,086,240 126,123 Cimarex Energy Co. 874,225 125,416 Murphy Oil Corp. 1,697,385 112,842 CONSOL Energy Inc. 2,313,547 106,585 Noble Corp. plc 2,553,591 85,699 Nabors Industries Ltd. 2,629,004 77,214 Tesoro Corp. 1,298,928 76,208 Denbury Resources Inc. 3,532,193 65,204 QEP Resources Inc. 1,808,527 62,394 * Newfield Exploration Co. 1,369,263 60,521 Peabody Energy Corp. 2,719,953 44,471 Rowan Cos. plc Class A 1,245,663 39,774 ^ Diamond Offshore Drilling Inc. 689,689 34,229 18,982,976 Financials (16.0%) Wells Fargo & Co. 48,153,003 2,530,922 JPMorgan Chase & Co. 38,022,941 2,190,882 * Berkshire Hathaway Inc. Class B 16,950,111 2,145,206 Bank of America Corp. 105,644,910 1,623,762 Citigroup Inc. 30,518,803 1,437,436 American Express Co. 9,146,164 867,697 American International Group Inc. 14,533,471 793,237 US Bancorp 18,235,523 789,963 Goldman Sachs Group Inc. 4,177,983 699,561 MetLife Inc. 11,307,792 628,261 Simon Property Group Inc. 3,120,933 518,949 PNC Financial Services Group Inc. 5,365,881 477,832 Capital One Financial Corp. 5,742,146 474,301 Morgan Stanley 14,060,760 454,584 Bank of New York Mellon Corp. 11,456,233 429,380 Prudential Financial Inc. 4,641,235 412,002 BlackRock Inc. 1,256,905 401,707 American Tower Corporation 3,975,589 357,723 ACE Ltd. 3,392,523 351,805 Travelers Cos. Inc. 3,490,633 328,364 Charles Schwab Corp. 11,764,074 316,807 State Street Corp. 4,327,538 291,070 Discover Financial Services 4,684,073 290,319 Marsh & McLennan Cos. Inc. 5,521,209 286,109 Market Value Shares ($000) BB&T Corp. 7,217,917 284,602 Aflac Inc. 4,562,211 283,998 Aon plc 2,978,501 268,333 Allstate Corp. 4,359,801 256,008 Public Storage 1,455,935 249,474 Crown Castle International Corp. 3,353,231 249,011 Franklin Resources Inc. 4,035,544 233,416 Ameriprise Financial Inc. 1,907,395 228,887 McGraw Hill Financial Inc. 2,734,450 227,041 Chubb Corp. 2,455,993 226,369 CME Group Inc. 3,170,826 224,970 T. Rowe Price Group Inc. 2,639,351 222,788 Intercontinental Exchange Inc. 1,156,134 218,394 SunTrust Banks Inc. 5,352,732 214,430 Equity Residential 3,374,008 212,562 Prologis Inc. 5,019,710 206,260 ^ Weyerhaeuser Co. 5,879,314 194,546 Health Care REIT Inc. 3,068,443 192,299 HCP Inc. 4,602,847 190,466 Ventas Inc. 2,956,787 189,530 Vornado Realty Trust 1,750,798 186,863 Fifth Third Bancorp 8,543,887 182,412 Boston Properties Inc. 1,537,306 181,679 AvalonBay Communities Inc. 1,223,843 174,018 Host Hotels & Resorts Inc. 7,603,769 167,359 Moody’s Corp. 1,889,027 165,592 Invesco Ltd. 4,346,423 164,077 M&T Bank Corp. 1,320,813 163,847 Hartford Financial Services Group Inc. 4,517,309 161,765 Regions Financial Corp. 13,852,603 147,115 * Berkshire Hathaway Inc. Class A 759 144,134 Northern Trust Corp. 2,232,941 143,377 Principal Financial Group Inc. 2,748,663 138,753 Progressive Corp. 5,471,099 138,747 Lincoln National Corp. 2,649,319 136,281 Loews Corp. 3,071,049 135,157 KeyCorp 8,872,887 127,148 General Growth Properties Inc. 5,237,447 123,394 Essex Property Trust Inc. 629,016 116,311 * Affiliated Managers Group Inc. 510,107 104,776 Kimco Realty Corp. 4,124,219 94,775 Macerich Co. 1,413,122 94,326 Comerica Inc. 1,824,777 91,531 Unum Group 2,590,178 90,035 * CBRE Group Inc. Class A 2,801,444 89,758 XL Group plc Class A 2,727,055 89,257 11 Institutional Index Fund Market Value Shares ($000) * Genworth Financial Inc. Class A 4,984,878 86,737 Leucadia National Corp. 3,183,702 83,477 Plum Creek Timber Co. Inc. 1,778,767 80,222 Huntington Bancshares Inc. 8,331,889 79,486 Navient Corp. 4,246,038 75,197 Torchmark Corp. 883,534 72,379 Cincinnati Financial Corp. 1,478,174 71,011 * E*TRADE Financial Corp. 2,893,122 61,508 Zions Bancorporation 1,863,614 54,921 Legg Mason Inc. 1,035,982 53,156 Apartment Investment & Management Co. Class A 1,464,286 47,253 People’s United Financial Inc. 3,109,555 47,172 Assurant Inc. 718,247 47,081 Hudson City Bancorp Inc. 4,766,482 46,855 NASDAQ OMX Group Inc. 1,186,971 45,841 28,176,046 Health Care (13.3%) Johnson & Johnson 28,422,489 2,973,561 Pfizer Inc. 64,083,451 1,901,997 Merck & Co. Inc. 29,359,427 1,698,443 * Gilead Sciences Inc. 15,428,087 1,279,143 AbbVie Inc. 15,974,302 901,590 Amgen Inc. 7,605,247 900,233 Bristol-Myers Squibb Co. 16,648,463 807,617 UnitedHealth Group Inc. 9,843,930 804,741 * Biogen Idec Inc. 2,382,980 751,377 * Celgene Corp. 8,045,320 690,932 Medtronic Inc. 10,036,137 639,904 Abbott Laboratories 15,088,847 617,134 Eli Lilly & Co. 9,896,727 615,280 * Express Scripts Holding Co. 7,765,526 538,384 Allergan Inc. 2,989,251 505,841 Thermo Fisher Scientific Inc. 4,007,768 472,917 McKesson Corp. 2,316,321 431,322 * Actavis plc 1,859,803 414,829 Covidien plc 4,529,466 408,467 Baxter International Inc. 5,450,986 394,106 * Alexion Pharmaceuticals Inc. 1,986,961 310,463 WellPoint Inc. 2,809,481 302,328 Aetna Inc. 3,590,348 291,105 Stryker Corp. 2,970,436 250,467 Cigna Corp. 2,698,794 248,208 * Forest Laboratories Inc. 2,414,096 238,995 Cardinal Health Inc. 3,417,551 234,307 Becton Dickinson and Co. 1,940,842 229,602 * Regeneron Pharmaceuticals Inc. 800,605 226,147 Market Value Shares ($000) * Vertex Pharmaceuticals Inc. 2,372,740 224,651 Humana Inc. 1,554,883 198,590 St. Jude Medical Inc. 2,855,169 197,720 Perrigo Co. plc 1,344,051 195,909 * Mylan Inc. 3,754,358 193,575 Agilent Technologies Inc. 3,347,797 192,297 Zimmer Holdings Inc. 1,685,806 175,088 * Boston Scientific Corp. 13,286,919 169,674 AmerisourceBergen Corp. Class A 2,268,587 164,836 Zoetis Inc. 5,032,912 162,412 * Intuitive Surgical Inc. 385,781 158,865 * Cerner Corp. 2,966,394 153,007 * DaVita HealthCare Partners Inc. 1,785,861 129,153 CR Bard Inc. 767,354 109,739 * CareFusion Corp. 2,082,308 92,350 * Edwards Lifesciences Corp. 1,059,575 90,954 * Waters Corp. 851,575 88,938 * Laboratory Corp. of America Holdings 853,251 87,373 * Varian Medical Systems Inc. 1,044,055 86,803 * Hospira Inc. 1,678,872 86,244 Quest Diagnostics Inc. 1,451,222 85,172 DENTSPLY International Inc. 1,424,114 67,432 PerkinElmer Inc. 1,141,250 53,456 * Tenet Healthcare Corp. 984,268 46,202 Patterson Cos. Inc. 822,310 32,489 23,322,369 Industrials (10.5%) General Electric Co. 100,743,713 2,647,545 United Technologies Corp. 8,472,970 978,204 Union Pacific Corp. 9,100,176 907,743 3M Co. 6,244,448 894,455 Boeing Co. 6,739,888 857,516 Honeywell International Inc. 7,867,378 731,273 United Parcel Service Inc. Class B 7,081,113 726,947 Caterpillar Inc. 6,271,188 681,490 Danaher Corp. 6,043,736 475,823 Emerson Electric Co. 7,049,757 467,822 Lockheed Martin Corp. 2,678,269 430,478 FedEx Corp. 2,790,648 422,448 General Dynamics Corp. 3,272,180 381,373 Eaton Corp. plc 4,788,915 369,608 Precision Castparts Corp. 1,454,294 367,064 Illinois Tool Works Inc. 3,813,197 333,884 Deere & Co. 3,654,607 330,925 Delta Air Lines Inc. 8,518,240 329,826 Norfolk Southern Corp. 3,110,637 320,489 12 Institutional Index Fund Market Value Shares ($000) CSX Corp. 10,089,749 310,865 Raytheon Co. 3,142,887 289,931 Cummins Inc. 1,717,943 265,061 Northrop Grumman Corp. 2,151,100 257,336 PACCAR Inc. 3,563,107 223,870 Tyco International Ltd. 4,633,755 211,299 Waste Management Inc. 4,345,949 194,394 Parker Hannifin Corp. 1,496,055 188,099 Southwest Airlines Co. 6,949,897 186,674 Rockwell Automation Inc. 1,390,745 174,066 Ingersoll-Rand plc 2,521,474 157,617 WW Grainger Inc. 611,798 155,562 Dover Corp. 1,672,346 152,100 Nielsen NV 3,044,961 147,407 Roper Industries Inc. 1,002,378 146,357 * Pentair plc 1,955,776 141,051 Stanley Black & Decker Inc. 1,567,604 137,667 Fastenal Co. 2,742,585 135,731 AMETEK Inc. 2,464,097 128,823 Fluor Corp. 1,598,542 122,928 Kansas City Southern 1,108,211 119,144 Textron Inc. 2,808,899 107,553 Rockwell Collins Inc. 1,363,442 106,539 L-3 Communications Holdings Inc. 867,664 104,770 Flowserve Corp. 1,381,966 102,749 Republic Services Inc. Class A 2,684,604 101,934 * Stericycle Inc. 852,190 100,916 CH Robinson Worldwide Inc. 1,490,839 95,101 Pall Corp. 1,101,695 94,074 Equifax Inc. 1,225,722 88,914 Expeditors International of Washington Inc. 1,982,476 87,546 Masco Corp. 3,581,216 79,503 * Quanta Services Inc. 2,188,190 75,668 Xylem Inc. 1,845,811 72,134 * Jacobs Engineering Group Inc. 1,328,424 70,778 Snap-on Inc. 584,886 69,321 Robert Half International Inc. 1,380,849 65,922 Cintas Corp. 1,013,996 64,429 Joy Global Inc. 1,003,156 61,774 ADT Corp. 1,750,052 61,147 Iron Mountain Inc. 1,715,808 60,825 Pitney Bowes Inc. 2,042,476 56,413 Allegion plc 904,903 51,290 Ryder System Inc. 535,223 47,148 Dun & Bradstreet Corp. 373,045 41,110 18,368,453 Information Technology (18.8%) Apple Inc. 60,577,111 5,629,431 Microsoft Corp. 75,519,151 3,149,149 Market Value Shares ($000) International Business Machines Corp. 9,558,628 1,732,692 * Google Inc. Class A 2,846,022 1,663,984 * Google Inc. Class C 2,846,022 1,637,260 Intel Corp. 50,011,068 1,545,342 Oracle Corp. 34,492,764 1,397,992 QUALCOMM Inc. 16,956,995 1,342,994 Cisco Systems Inc. 51,464,580 1,278,895 * Facebook Inc. Class A 17,274,196 1,162,381 Visa Inc. Class A 5,050,326 1,064,154 MasterCard Inc. Class A 10,094,725 741,659 Hewlett-Packard Co. 18,800,092 633,187 * eBay Inc. 11,458,782 573,627 EMC Corp. 20,567,593 541,750 Texas Instruments Inc. 10,843,369 518,205 Accenture plc Class A 6,359,866 514,132 Automatic Data Processing Inc. 4,843,162 383,966 * Micron Technology Inc. 10,753,025 354,312 * Adobe Systems Inc. 4,650,103 336,481 * Yahoo! Inc. 9,406,312 330,444 * salesforce.com inc 5,674,785 329,591 * Cognizant Technology Solutions Corp. Class A 6,112,496 298,962 Corning Inc. 13,144,805 288,528 Applied Materials Inc. 12,229,843 275,783 TE Connectivity Ltd. 4,105,968 253,913 SanDisk Corp. 2,272,440 237,311 Intuit Inc. 2,851,827 229,658 Broadcom Corp. Class A 5,582,845 207,235 Western Digital Corp. 2,101,653 193,983 Seagate Technology plc 3,280,431 186,394 Avago Technologies Ltd. Class A 2,528,548 182,232 Analog Devices Inc. 3,155,724 170,630 Symantec Corp. 6,948,330 159,117 Fidelity National Information Services Inc. 2,890,967 158,252 * Alliance Data Systems Corp. 544,535 153,150 Amphenol Corp. Class A 1,578,459 152,069 Motorola Solutions Inc. 2,272,624 151,289 * Fiserv Inc. 2,503,508 151,012 Xerox Corp. 10,973,324 136,508 Paychex Inc. 3,251,879 135,148 * Autodesk Inc. 2,288,905 129,048 Xilinx Inc. 2,700,018 127,738 NetApp Inc. 3,327,662 121,526 KLA-Tencor Corp. 1,665,679 120,995 * Juniper Networks Inc. 4,758,944 116,784 * Electronic Arts Inc. 3,165,244 113,537 Linear Technology Corp. 2,380,434 112,047 Lam Research Corp. 1,631,457 110,254 Altera Corp. 3,152,263 109,573 * Akamai Technologies Inc. 1,787,957 109,173 * Red Hat Inc. 1,905,319 105,307 13 Institutional Index Fund Market Value Shares ($000) NVIDIA Corp. 5,614,776 104,098 * Citrix Systems Inc. 1,648,918 103,140 Microchip Technology Inc. 2,011,828 98,197 Western Union Co. 5,413,266 93,866 Computer Sciences Corp. 1,457,752 92,130 CA Inc. 3,203,406 92,066 * F5 Networks Inc. 760,538 84,754 Harris Corp. 1,070,535 81,093 * Teradata Corp. 1,586,765 63,788 * VeriSign Inc. 1,240,955 60,571 Total System Services Inc. 1,674,125 52,584 * First Solar Inc. 716,580 50,920 FLIR Systems Inc. 1,427,536 49,578 Jabil Circuit Inc. 1,864,411 38,966 32,924,535 Materials (3.5%) Monsanto Co. 5,265,967 656,877 Dow Chemical Co. 12,096,255 622,473 EI du Pont de Nemours & Co. 9,225,943 603,746 LyondellBasell Industries NV Class A 4,184,779 408,644 Praxair Inc. 2,942,800 390,922 Freeport-McMoRan Copper & Gold Inc. 10,435,001 380,877 Ecolab Inc. 2,714,110 302,189 PPG Industries Inc. 1,388,945 291,887 Air Products & Chemicals Inc. 2,132,490 274,281 International Paper Co. 4,351,611 219,626 Sherwin-Williams Co. 850,891 176,058 Alcoa Inc. 11,776,170 175,347 Mosaic Co. 3,249,500 160,688 Nucor Corp. 3,199,063 157,554 Eastman Chemical Co. 1,509,121 131,822 Newmont Mining Corp. 5,007,787 127,398 CF Industries Holdings Inc. 523,076 125,815 Sigma-Aldrich Corp. 1,193,772 121,144 FMC Corp. 1,337,541 95,219 Ball Corp. 1,402,775 87,926 International Flavors & Fragrances Inc. 816,455 85,140 Vulcan Materials Co. 1,313,806 83,755 MeadWestvaco Corp. 1,686,025 74,623 Airgas Inc. 671,504 73,133 Sealed Air Corp. 1,951,771 66,692 * Owens-Illinois Inc. 1,663,854 57,636 Allegheny Technologies Inc. 1,094,404 49,358 Avery Dennison Corp. 957,835 49,089 Bemis Co. Inc. 1,014,604 41,254 ^ United States Steel Corp. 1,450,747 37,777 6,128,950 Market Value Shares ($000) Telecommunication Services (2.4%) Verizon Communications Inc. 41,603,849 2,035,677 AT&T Inc. 52,141,006 1,843,706 CenturyLink Inc. 5,753,598 208,280 ^ Windstream Holdings Inc. 6,052,806 60,286 ^ Frontier Communications Corp. 10,102,268 58,997 4,206,946 Utilities (3.1%) Duke Energy Corp. 7,104,966 527,117 NextEra Energy Inc. 4,381,316 448,997 Dominion Resources Inc. 5,842,845 417,880 Southern Co. 8,949,090 406,110 Exelon Corp. 8,626,690 314,702 American Electric Power Co. Inc. 4,903,190 273,451 Sempra Energy 2,290,315 239,819 PPL Corp. 6,346,273 225,483 PG&E Corp. 4,668,757 224,194 Public Service Enterprise Group Inc. 5,082,393 207,311 Edison International 3,272,873 190,187 Consolidated Edison Inc. 2,942,199 169,883 Xcel Energy Inc. 5,042,492 162,519 Northeast Utilities 3,174,149 150,042 Entergy Corp. 1,801,873 147,916 FirstEnergy Corp. 4,218,072 146,451 DTE Energy Co. 1,778,109 138,461 NRG Energy Inc. 3,387,612 126,019 NiSource Inc. 3,162,882 124,428 CenterPoint Energy Inc. 4,324,518 110,448 Wisconsin Energy Corp. 2,269,369 106,479 AES Corp. 6,642,031 103,284 Ameren Corp. 2,437,119 99,629 CMS Energy Corp. 2,706,830 84,318 SCANA Corp. 1,422,120 76,524 Pepco Holdings Inc. 2,521,228 69,283 AGL Resources Inc. 1,197,798 65,915 Pinnacle West Capital Corp. 1,108,392 64,109 Integrys Energy Group Inc. 801,723 57,027 TECO Energy Inc. 2,053,094 37,941 5,515,927 Total Common Stocks (Cost $109,461,483) 174,978,862 Temporary Cash Investments (0.3%) 1 Money Market Fund (0.3%) 2,3 Vanguard Market Liquidity Fund, 0.111% 435,289,470 435,289 14 Institutional Index Fund Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.0%) 4 Fannie Mae Discount Notes, 0.060%, 7/2/14 8,000 8,000 Fannie Mae Discount Notes, 0.075%, 10/15/14 4,900 4,899 6 Federal Home Loan Bank Discount Notes, 0.080%, 7/16/14 4,100 4,100 Federal Home Loan Bank Discount Notes, 0.110%, 7/30/14 800 800 Federal Home Loan Bank Discount Notes, 0.060%, 8/13/14 4,200 4,199 Federal Home Loan Bank Discount Notes, 0.081%–0.086%, 9/12/14 17,500 17,496 Freddie Mac Discount Notes, 0.090%, 8/13/14 3,800 3,800 43,294 Total Temporary Cash Investments (Cost $478,585) 478,583 Total Investments (100.0%) (Cost $109,940,068) 175,457,445 Other Assets and Liabilities (0.0%) Other Assets 904,494 Liabilities 3 (832,843) 71,651 Net Assets (100%) 175,529,096 At June 30, 2014, net assets consisted of: Amount ($000) Paid-in Capital 111,853,139 Undistributed Net Investment Income 92,296 Accumulated Net Realized Losses (1,940,465) Unrealized Appreciation (Depreciation) Investment Securities 65,517,377 Futures Contracts 6,749 Net Assets 175,529,096 Institutional Shares—Net Assets Applicable to 527,405,374 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 94,753,672 Net Asset Value Per Share— Institutional Shares $179.66 Institutional Plus Shares—Net Assets Applicable to 449,578,175 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 80,775,424 Net Asset Value Per Share— Institutional Plus Shares $179.67 See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $
